            Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  PATRICIA STOECKER,
                                                     Civil Action No.
                     Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS


                                                     JURY TRIAL DEMANDED
   BRYN MAWR BANK CORPORATION,
   ANDREA F. GILBERT, WENDELL F.
   HOLLAND, SCOTT MAHALEY
   JENKINS, DIEGO F. CALDERIN,
   FRANCIS F. LETO, BRITTON H.
   MURDOCH, LYNN B. MCKEE,
   MICHAEL J. CLEMENT, A. JOHN
   MAY, and KEVIN TYLUS,


                     Defendants.



       Plaintiff Patricia Stoecker (“Plaintiff”) by and through her undersigned attorneys, brings

this action on behalf of herself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Bryn Mawr Bank Corporation (“Bryn Mawr” or the “Company”) and other related parties and

non-parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public
              Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 2 of 15




statements; and (d) review of other publicly available information concerning Coherent and the

Defendants.

                                  SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against Bryn Mawr and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed merger between Bryn Mawr

and WSFS Financial Corporation (“WSFS”).

       2.      On March 9, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with WSFS. Pursuant to the terms of the Merger Agreement the

Company’s shareholders will receive 0.90 shares of WSFS common stock for each share of Bryn

Mawr common stock owned (the “Merger Consideration”).

       3.      On May 6, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Bryn Mawr and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and

Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

Bryn Mawr shareholders before the vote on the Proposed Transaction or, in the event the

Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
                Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 3 of 15




                                  JURISDICTION AND VENUE

          5.     This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.     This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

          8.     Plaintiff is, and has been at all times relevant hereto, the owner of Bryn Mawr

shares.

          9.     Defendant Bryn Mawr is incorporated under the laws of Pennsylvania and has its

principal executive offices located at 801 Lancaster Avenue, Bryn Mawr, Pennsylvania 19010.

The Company’s common stock trades on the NASDAQ under the symbol “BMTC.”

          10.    Defendant Andrea F. Gilbert (“Gilbert”) is and has been a director of Bryn Mawr

at all times during the relevant time period.

          11.    Defendant Wendell F. Holland (“Holland”) is and has been a director of Bryn

Mawr at all times during the relevant time period.




                                                  3
             Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 4 of 15




       12.     Defendant Scott Mahaley Jenkins (“Jenkins”) is and has been a director of Bryn

Mawr at all times during the relevant time period.

       13.     Defendant Diego F. Calderin (“Calderin”) is and has been a director of Bryn

Mawr at all times during the relevant time period.

       14.     Defendant Francis J. Leto (“Leto”) is and has been the President, Chief Executive

Officer (“CEO”) and a director of Bryn Mawr at all times during the relevant time period.

       15.     Defendant Britton H. Murdoch (“Murdoch”) is and has been the Chairman of the

Board of Bryn Mawr at all times during the relevant time period.

       16.     Defendant Lynn B. McKee (“McKee”) is and has been a director of Bryn Mawr at

all times during the relevant time period.

       17.     Defendant Michael J. Clement (“Clement”) is and has been a director of Bryn

Mawr at all times during the relevant time period.

       18.     Defendant A. John May (“May”) is and has been a director of Bryn Mawr at all

times during the relevant time period.

       19.     Defendant Kevin Tylus (“Tylus”) is and has been a director of Bryn Mawr at all

times during the relevant time period.

       20.     Defendants Gilbert, Holland, Jenkins, Calderin, Leto, Murdoch, McKee, Clement,

May, and Tylus are collectively referred to herein as the “Individual Defendants.”

       21.     The Individual Defendants, along with Defendant Bryn Mawr, are collectively

referred to herein as “Defendants.”




                                                4
             Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 5 of 15




                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       22.    Bryn Mawr is the holding company for The Bryn Mawr Trust Company (“BMT”)

which was founded in 1889, and is headquartered in Bryn Mawr, PA. The Company offers

consumer & commercial loans, equipment leasing, mortgages, insurance and wealth

management services, including investment management, trust & estate administration,

retirement planning, custody services and tax planning and preparation. The firm operates

through two segments: Wealth Management, and Banking. The Wealth Management segment

provides trust administration and other related fiduciary services, custody services, investment

management and advisory services, employee benefit account and individual retirement account

administration, estate settlement, tax services, financial planning, and brokerage services. The

Banking segment is comprised of commercial and retail banking.

                    The Company Announces the Proposed Transaction

       23.    On March 10, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       WILMINGTON, Del. and BRYN MAWR, Pa., March 10, 2021 (GLOBE
       NEWSWIRE) -- WSFS Financial Corporation (NASDAQ: WSFS) and Bryn
       Mawr Bank Corporation (NASDAQ: BMTC), jointly announced today the
       signing of a definitive merger agreement whereby Bryn Mawr Bank Corporation
       (“Bryn Mawr”) will merge with WSFS Financial Corporation (“WSFS”), in a
       transaction valued at approximately $976.4 million. Simultaneously with the
       merger, The Bryn Mawr Trust Company (“BMT”), the wholly owned subsidiary
       of Bryn Mawr, will merge into WSFS Bank, a wholly owned subsidiary of WSFS.
       The combination of two of the high performing, locally-based financial services
       companies in the Greater Philadelphia and Delaware region solidifies WSFS’
       position as the preeminent, locally-headquartered bank for this region. With
       nearly $20 billion in assets and an approximately $43 billion Wealth Management
       business as of December 31, 2020, WSFS believes that following the merger it
       will be the only bank in the region with distinct market-share advantages,




                                                5
     Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 6 of 15




including market knowledge, local decision-making, a full-service product suite
and a balance sheet to compete with larger regional and national banks.

Under the terms of the agreement, stockholders of Bryn Mawr will receive 0.90 of
a share of WSFS common stock for each share of Bryn Mawr common stock. The
per share value equates to an implied value of $48.55 for Bryn Mawr stockholders
based on the closing price of WSFS stock on March 9, 2021.

“This combination aligns with our strategic plan,” said Rodger Levenson, WSFS’
Chairman, President and CEO. “Combining with Bryn Mawr allows us to
accelerate our long-term strategic objectives, including scale to continue to invest
in our delivery and talent transformations. This combination also creates the
premier wealth management and trust business in the region and the sixth largest
bank-affiliated wealth management and trust business nationwide under $100
billion in assets. Together, we are poised and positioned to continue to serve and
outperform for all our constituents, and to deliver sustainable high performance
for years to come.”

Frank Leto, President and CEO of Bryn Mawr, said, “We strongly believe in the
value creation by combining with WSFS and enhancing the strengths of our
institutions. This is a sound decision for Bryn Mawr, our stockholders, our Clients
and the communities we serve. We are combining with WSFS because it is an
established institution with deep roots in the region and the utmost focus on doing
the right thing for our Clients.”

The combination is WSFS’ ninth since 2010, including traditional banks and other
fee-based businesses in southeastern Pennsylvania and Delaware. WSFS’ proven
track record of successful integrations, combined with its strong organic growth
and purposeful expansion into the Greater Philadelphia region, has resulted in
significant community and economic investments.

To continue its commitment to the communities it serves, WSFS is making a $2
million grant to the WSFS Community Foundation to support underserved
communities as part of its mission. Both companies’ long-standing commitment
to serve their communities will remain vital to WSFS’ future.

WSFS anticipates consolidating approximately 30% of the combined banking
offices due to geographic overlap and optimization opportunities within the
network.

WSFS expects pre-tax merger and restructuring costs of approximately $127
million and to achieve annual cost synergies of approximately $73 million, once
fully phased in by 2023. The merger is expected to be accretive to WSFS’
earnings per share in 2022, excluding the one-time merger and restructuring costs
noted above, and 13.4% accretive once all synergies are achieved in 2023,
generating an internal rate of return (IRR) of approximately 18.0%.



                                         6
             Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 7 of 15




       After closing, Frank Leto, President and CEO of Bryn Mawr, will join the Boards
       of Directors of WSFS Financial and WSFS Bank along with two mutually agreed
       upon current directors of Bryn Mawr’s Board.

       The merger agreement has been approved by the boards of directors of both
       companies. Closing of the transaction is subject to customary approvals by
       regulators and stockholders of both companies. Pending those approvals, the
       transaction is expected to close early in the fourth quarter of 2021.

       Piper Sandler & Co. acted as financial advisor to WSFS, and its legal counsel was
       Covington & Burling LLP. Keefe, Bruyette & Woods, Inc., A Stifel Company,
       acted as financial advisor to Bryn Mawr and its legal counsel was Squire Patton
       Boggs LLP.

                       FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       24.    On May 6, 2021, the Company authorized the filing of the Proxy Statement with

the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor of

the Proposed Transaction.

       25.    Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       26.    The Proxy Statement contains projections prepared by the Company’s and

WSFS’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.




                                                7
                Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 8 of 15




         27.     With respect to the WSFS Financial Forecast, the Proxy Statement fails to

disclose WSFS’s prospective net income and balance sheet and the basis for using an estimated

long-term annual growth rate of 6.5% for WSFS’s net income and 5.0% for WSFS’s balance

sheet.

         28.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.     Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                       Material False and Misleading Statements or Material
                 Misrepresentations or Omissions Regarding KBW’s Financial Opinion

         29.     The Proxy Statement contains the financial analyses and opinion Keefe, Bruyette

& Woods, Inc. (“KBW”) concerning the Proposed Transaction, but fails to provide material

information concerning such.

         30.     With respect to KBW’s Bryn Mawr Selected Companies Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

KBW in the analysis.

         31.     With respect to KBW’s WSFS Selected Companies Analysis, the Proxy Statement

fails to disclose the individual multiples and metrics for the companies observed by KBW in the

analysis.

         32.     With respect to KBW’s Selected Transactions Analysis, the Proxy Statement fails

to disclose the individual multiples and metrics for each of the transactions observed by KBW in

the analysis.




                                                  8
             Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 9 of 15




       33.    With respect to KBW’s Relative Contribution Analysis, the Proxy Statement fails

to disclose: (i) the balance sheet data for WSFS as of December 31, 2020; (ii) the financial and

operating forecasts and projections of Bryn Mawr that were provided by the Company’s

management; and (iii) the market price information as of March 8, 2021.

       34.    With respect to KBW’s Financial Impact Analysis, the Proxy Statement fails to

disclose: (i) the closing balance sheet estimates as of September 30, 2021 for both companies;

(ii) 2021 and 2022 EPS “street estimates” for both companies; (iii) the assumed long-term

growth rates for both companies; and (iv) the pro forma assumptions.

       35.    With respect to KBW’s Bryn Mawr’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the inputs and assumptions underlying KBW’s use of the discount

rates ranging from 10.0% to 14.0%; (ii) Bryn Mawr’s implied terminal value; (iii) the basis for

KBW’s assumption that Bryn Mawr would maintain a tangible common equity to tangible asset

ratio of 8.00%; and (iv) the basis for KBW’s application of a range of 11.0x to 15.0x Bryn

Mawr’s estimated 2026 earnings.

       36.    With respect to KBW’s WSFS’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the inputs and assumptions underlying KBW’s use of the discount

rates ranging from 10.0% to 14.0%; (ii) WSFS’s implied terminal value; (iii) the basis for

KBW’s assumption that WSFS would maintain a tangible common equity to tangible asset ratio

of 8.00%; and (iv) the basis for KBW’s application of a range of 12.0x to 16.0x WSFS’s

estimated 2026 earnings.

       37.    With respect to KBW’s Pro Forma Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the pro forma assumptions; (ii) the inputs and assumptions

underlying KBW’s use of the discount rates ranging from 10.0% to 14.0%; (iii) the pro forma




                                               9
                Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 10 of 15




combined entity’s implied terminal value; (iv) the basis for KBW’s assumption that the pro

forma combined entity would maintain a tangible common equity to tangible asset ratio of

8.00%; and (v) the basis for KBW’s use of a range of 12.0x to 16.0x the pro forma combined

entity’s estimated 2026 earnings.

          38.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          39.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          40.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection



                                                    10
             Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 11 of 15




of investors, to solicit or to permit the use of his name to solicit any registration or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       42.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       43.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       44.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       45.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above




                                                     11
             Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 12 of 15




in connection with their decision to approve and recommend the Proposed Transaction.

       46.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       47.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

       48.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                               12
                Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 13 of 15




                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          50.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.     The Individual Defendants acted as controlling persons of Bryn Mawr within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Bryn Mawr, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          52.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

          54.     In addition, as set forth in the Proxy Statement sets forth at length and described



                                                    13
             Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 14 of 15




herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       57.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;




                                                 14
            Case 1:21-cv-04273 Document 1 Filed 05/12/21 Page 15 of 15




       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: May 12, 2021                                            Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
